                      Case 1:17-cv-07949-VSB Document 32 Filed 03/13/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                      BUZZFEED, INC.                           )
                             Plaintiff                         )
                                v.                             )      Case No.     1:17-cv-07949-VSB
               DEPARTMENT OF JUSTICE                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, BuzzFeed, Inc.                                                                                    .


Date:          03/13/2019                                                             /s/ Anand Swaminathan
                                                                                         Attorney’s signature


                                                                              Anand Swaminathan, Bar No. 4511770
                                                                                     Printed name and bar number
                                                                                         Loevy & Loevy
                                                                                  311 N. Aberdeen St., 3rd Floor
                                                                                       Chicago, IL 60607

                                                                                               Address

                                                                                         anand@loevy.com
                                                                                            E-mail address

                                                                                          (312) 243-5900
                                                                                          Telephone number

                                                                                          (312) 243-5902
                                                                                             FAX number
